Citation Nr: 0934090	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for allergies.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from September 2005 to March 2006.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington.  Original jurisdiction is with 
the RO in Denver, Colorado (the RO).  

Procedural history

The Veteran's claims for service connection for a back 
condition, a respiratory disorder and allergies were denied 
in the October 2006 rating decision by the RO in Seattle, 
Washington.  The Veteran expressed disagreement with that 
decision in November 2006.  The RO's findings were confirmed 
in a July 2007 statement of the case (SOC) provided by a 
Decision Review Officer (DRO).  An appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in August 2007.  

In April 2009, the Veteran testified at a Travel Board 
hearing held at the Denver RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
Veteran's claims file.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.




REMAND

For reasons detailed below, this case must be remanded for 
additional evidentiary development.  

1.  Entitlement to service connection for a back condition  

The current medical evidence of record is unclear as to 
whether the Veteran currently has a back condition which is 
related to his service.  

The Veteran underwent a VA examination in August 2006, five 
months after he left military service in March 2006.  This 
appears to be the only medical evidence of record which 
pertains to the Veteran's claimed back disability.  The 
August 2006 VA examination report itself is inconclusive.  

The Board believes that the Veteran should be asked to 
identify any post-service medical treatment reports which 
concern his back.  A medical nexus opinion should then be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

2.  Entitlement to service connection for a respiratory 
disorder  

3.  Entitlement to service connection for allergies  

Neither the August 2006 VA examiner or the Veteran's private 
health care providers have offered any opinion as to whether 
or not the Veteran's service is causative of his diagnosed 
respiratory disorder and/or allergies.  

Additionally, the Board notes the Veteran's testimony that 
his cough is so persistent that it causes him to vomit.  See 
the VA hearing transcript at page 3.  However, there is of 
record a July 2009 letter from K.H., D.O. which indicates 
that the Veteran's persistent cough is secondary to (non 
service-connected) gastroesophageal reflux disease (GERD).  
It is unclear as to whether the Veteran's GERD causes his 
persistent cough or if his persistent cough causes his GERD.  

The Board also observes that it is unclear whether the 
Veteran's allergies are an acquired disability or a 
congenital or developmental abnormality.  Generally, a 
congenital disease or defect is not service connectable.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  The only possible 
exception is if there is evidence of additional disability 
due to aggravation during service of the congenital disease, 
but not defect, by superimposed disease or injury.  
VAOPGCPREC 82-90; Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be 
answered by the Board.  First, it must be determined if the 
Veteran's allergies are an acquired disability or is 
congenital or developmental abnormality.  If it is the 
latter, it must be determined whether it is a defect of a 
disease.  See Monroe, supra.  In addition, the examiner must 
differentiate between the symptomatology associated with the 
Veteran's diagnosed allergies and his respiratory disorders 
and a relationship between the each of the Veteran's 
diagnosed conditions and the Veteran's military service must 
be explored.

These questions must be addressed by an appropriately 
qualified specialist.  See Charles, supra.  Therefore, an 
examination and opinion is before the Board may make an 
informed decision concerning this claim.  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran in 
order to ascertain whether any additional 
medical records exist which pertain to 
his claimed back disability.  Any such 
records so identified should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should schedule the Veteran for a 
VA examination to determine the existence 
and etiology of any current back 
condition.  The examiner should review 
the Veteran's claims folder and render an 
opinion as to (1) whether a back 
disability currently exists; and (2) 
whether it is as least as likely as not 
that a relationship exists between any 
currently identified back condition and 
the Veteran's military service.  A copy 
of the examination report and examiner's 
opinion should be associated with the 
Veteran's VA claims folder.  

3.  VBA should schedule the Veteran for 
an examination with respect to his 
claimed respiratory disorder and 
allergies.  The Veteran's claims folder 
should be reviewed by the examiner.  

a.  If a respiratory disorder is 
diagnosed, the examiner should provide an 
opinion, with supporting rationale, as to 
the relationship, if any, between any 
currently diagnosed respiratory disorder 
and the Veteran's military service.  If 
there are other, more likely causes of 
the claimed disability, those should be 
noted.  

b.  If allergies are diagnosed, the 
examiner should indicate whether such is 
a congenital defect or disease.  If the 
Veteran's allergies are a disease, the 
examiner should indicate whether such was 
aggravated (increased in severity beyond 
normal progression) during his period of 
active duty from September 2005 to March 
2006.  The rationale for the opinions 
expressed should be explained in the 
examination report.  

4.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for a back condition, 
a respiratory disorder and allergies.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

